DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 15 May 2014. It is noted, however, that applicant has not filed a certified copy of the JP2014-101058 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 6 February 2015. It is noted, however, that applicant has not filed a certified copy of the JP2015-021878 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 20 April 2015. It is noted, however, that applicant has not filed a certified copy of the JP2015-085601 application as required by 37 CFR 1.55.

Claim Objections
Claim 11 objected to because of the following informalities:  claim refers to “circuitry conjured to generate” which is unusual and inconsistent with the language of other limitations in the claimed invention. The limitation of “conjuring” is awkward and does not appear to fit in the claimed invention. Instead, the claim language should read as, “circuitry configured to generate”, which would consistent with other claim limitations which indicate similar limitations in the claimed invention. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. in particular, the claim refer to “a plurality of the imaging units” without previously reciting any imaging units, rendering it indefinite as to what plurality of the imaging units the claimed invention is referring to. The most closely associated limitations to such language of imaging units found previous to this recitation would be to “circuitry configured to image a subject”. For the purposes of examination, “a plurality of the imaging units” of the claim will be referred to as “a plurality the circuitry configured to image the subject”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,2,3,6,8-11 rejected under 35 U.S.C. 103 as being unpatentable over Hirata; Shinichi et al. (US 20140240454 A1) with STETTNER; Roger et al. (US 20100309288 A1)
Regarding claim 1, Hirata teaches, 
An imaging system, (“image generation apparatus)[title] comprising: 
circuitry configured to perform: (¶87 and Fig. 9-100, “panoramic image generation apparatus 100” which includes units that “incorporates hardware, software or a combination of hardware and software”) 
capturing images of a plurality frames; (“a picked up image stored in the frame memory 12” from image pickup unit 10 as depicted in Fig. 9)[¶101,Fig. 9-10,12]
5detecting a tilt of the circuitry (¶96, “pan angle-elevation angle calculation unit 70”) configured to perform the capturing with respect to a reference direction (¶96,89, and 144, determines “a pan angle and an elevation angle which indicate the image pickup direction of the camera” component image generation unit 20 stores the posture information of the portable terminal 200 “detect a posture angle from the gravitational acceleration”) in synchronization with a captured image of each frame; (¶95 and 96, “orientation detection unit 66 supplies the components of the orientation vector as orientation information to the pan angle-elevation angle calculation unit 70” which is then used when pan angle-elevation calculation unit “supplies the determined pan angle and elevation angle to a component image generation unit 20”)
recording time-series data (¶83, “record the image pickup date and time, latitude and longitude, height, orientation angle of the image pickup place” in an “Exif format”) of the tilt (¶101 and 83, “pan angle and elevation angle” such as “orientation angle”) corresponding to the captured image of each frame detected by the 10detecting; (¶101 and 102, “stores a pan angle (or an absolute orientation angle) and an elevation angle of the camera supplied thereto from the pan angle-elevation angle calculation unit 70 as a component image into a component image storage unit 22 in an associated relationship with a picked up image stored in the frame memory 12” such that “pan angle and an elevation angle of the camera” as a component image with an “associated relationship with a picked up image”, [¶101], of the “plurality of component images stored in the component image storage 22”)
applying tilt correction to an image of each of the corresponding frames captured by the capturing, (¶101, “posture information of the portable terminal 200 may be converted into a pan angle and an elevation angle of the rear side camera 212 and associated with the picked up image”) based on the time-series data of the tilt (¶92, “angle of rotation of the three-dimensional geomagnetic vector detected by the three-axis geomagnetic sensor 68 per unit time is measured”) corresponding to the captured image of each frame recorded by the recording; (¶83 and 80, “image pickup date and time, latitude and longitude, height, orientation angle of the image pickup place” of the picked up image such as when “camera 212 is tilted +- 60 degrees“) and  
	but does not explicitly teach, 
 
	However, Stettner teaches additionally, 
15generating video data based on the image of each of the frames corrected by the correcting. (¶70, “2-D image vectors have been associated with range and adjusted for tilt, surface, and boundary conditions” for video frames of a “high definition video”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to combine the image generation of Hirata with the image adjustment of Stettner which can adjust video frames for tilt. This results in appropriate displaying of image data from particular vantage points. 

Regarding claim 2, Hirata with Stettner teaches the limitation of claim 1, 
	Hirata teaches additionally, 
Outputting the time-series data of the tilt recorded by the recording; (¶64, “inclination of the portable terminal 200 can be detected with respect to the three axes by detecting tilting, rolling and panning of the portable terminal 200.  Therefore, posture information of the portable terminal 200 when the portable terminal 200 is held by the user can be acquired”)  
reading the image data and the time-series data of the tilt that are output by the outputting; (¶85, “seven images 341 to 347 picked up while the rear side camera 212 is successively tilted (or panned) are first mapped”) 
restoring the image of each of the frames from the 5image data based on the time-series data of the tilt read by the reading. (¶85, “seven images 341 to 347 picked up while the rear side camera 212 is successively tilted (or panned) are first mapped cylindrically and then are connected to each other to generate a cylindrical image 340”)	I52Attorney Docket No. 12198US02CON
Stettner teaches additionally, 
compressing the images of the frames captured by the imaging into data in a video format; (¶67, “2-D video data is received on electrical connections 13 and compressed by the video frame (VF) compressor 98 according to the rules best adapted to the 2-D scene data”)
outputting the image data in the video format compressed by the compressing (¶68, fig. 12-98 and 99, “VF compressor 98” outputting to “range data mapper 99” as depicted in Fig. 12)
reading the image data in the video format;(¶69 and 67, “RD data mapper 99 then simply associates 3-D range data with point groups in the 2-D space” based off of 2-D video data compressed by the video frame compressor into “2-D scene data”) and 
restoring the image of each of the frames from the 5image data in the video format read by the reading, (¶70, “still or video frame must be decompressed, or mapped into a 3-D image format, for recording or output to a display device.”) wherein the correcting applies the tilt correction to the image of each of the frames restored by the restoring, (¶70, “once the compressed 2-D image vectors have been associated with range and adjusted for tilt, surface, and boundary conditions“)
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to combine the image generation of Hirata with the image adjustment of Stettner which can adjust video frames for tilt. This results in appropriate displaying of image data from particular vantage points. 


	Hirata teaches additionally, 
outputting the images of the frames captured by the imaging (¶100, “the image pickup unit 10 to pick up an image at a timing”) and the time-series data of the tilt recorded by 15the recording; (¶64, “inclination of the portable terminal 200 can be detected with respect to the three axes by detecting tilting, rolling and panning of the portable terminal 200.  Therefore, posture information of the portable terminal 200 when the portable terminal 200 is held by the user can be acquired”) and 
reading the images of the frames and the time-series data of the tilt that are output by the outputting, (¶85, “seven images 341 to 347 picked up while the rear side camera 212 is successively tilted (or panned) are first mapped”)
wherein the applying applies the tilt correction to the image of each of the frames read by the reading, (¶85, “seven images 341 to 347 picked up while the rear side camera 212 is successively tilted (or panned) are first mapped cylindrically and then are connected to each other to generate a cylindrical image 340”) based 20on the time-series data of the tilt read by the reading. (¶92, “angle of rotation of the three-dimensional geomagnetic vector detected by the three-axis geomagnetic sensor 68 per unit time is measured”)

Regarding claim 6, Hirata with Stettner teaches the limitation of claim 1,
	Hirata teaches additionally, 
performing the tilt correction, the applying tilt correction loads, into a memory, (¶85, 86, 83, and Fig. 8A and 8B, “seven images 341 to 347 picked up while the rear side camera 212 is successively tilted (or panned) are first mapped cylindrically and then are connected to each other to generate a cylindrical image 340” as depicted in fig. 8A and 8B where it is “possible to record the place name of the image pickup place into part of a file name and record the image pickup date and time, latitude and longitude, height, orientation angle of the image pickup place and so forth may be recorded as data of the Exif format”)  images of some of the frames that are based on a starting frame of the frames 5constituting an entirety of the video data. (¶91 and 75, “a variation of the posture of the portable terminal 200 from its initial position” and initial posture “can be detected” which is an “initial position of image pickup”)

Regarding claim 8, Hirata with Stettner teaches the limitation of claim 1,	
	Hirata teaches additionally, 
detecting includes an acceleration sensor. (¶62, “portable terminal 200” includes “a three-axis acceleration sensor”)

Regarding claim 9, it is an apparatus claim similar to the combination system claims 1 and 3. Refer to the rejection of claim 1 and 3 to teach the rejection of claim 9.

Regarding claim 10, it is an apparatus claim similar to the combination system claims 1 and 2. 
Additionally, Hirata teaches additionally, 
image a subject (¶98, “image pickup unit 10 controls rear side camera 212 to pick up an image of a subject”) 
Refer to the rejection of claim 1 and 2 to teach the additional limitations of claim 10.

.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Hirata; Shinichi et al. (US 20140240454 A1) with STETTNER; Roger et al. (US 20100309288 A1) with Takehara, Nobuhiko et al. (US 20050212909 A1)
Regarding claim 4, Hirata with Stettner teaches the limitation of claim 2,
	But does not explicitly teach the additional limitation of claim 4,
	However, Takehara teaches additionally,
circuitry (¶91 and Fig. 11, “image sensing device 2” has “camera devices” with means as depicted in fig. 11) configured to perform the imaging, (¶94 and Fig. 11-21, “images are captured from the camera 21”) the detecting, (¶107 and Fig. 11-25b, “a tilt angle sensor 25b as by a gravitational accelerometer”) the recording, (¶43, “variation information” from video signal with “respect to the previous one” detected by the image capturing device 1) and the outputting are included 25in an imaging apparatus, (¶49,95, and Fig. 11-22, “image sending means 22 that sends the captured video signal to the image capturing device 1”) and 
the circuitry (¶Fig. 11-1, “image capturing device 1” and  “camera-equiped and portable terminal 3” as depicted in fig. 11) configured to53Attorney Docket No. 12198US02CON perform the reading, (¶63, “image relay means 15 of the image capturing device 1 sends the captured video signal received from the remote image sensing device 2”) the correcting, (¶63 and Fig. 11-15a, “converting part 15a (see FIG. 4) introduces changes into the video signal”) and the generating are included in an image processing apparatus (¶63, “conversion of the screen size of the captured video signal to the screen size of the image display means 32”) that is separate from the imaging apparatus. (¶63, “image capturing device 1 sends the captured video signal received from the remote image sensing device 2 to the camera-equipped portable terminal 3” which fig. 11 depicts “remote transmission lines 4” from the image sensing device 2 that connects to the “image capturing device and camera-equipped portable terminal 3 as depicted in fig. 11) 
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to combine the image generation of Hirata with the image adjustment of Stettner with the remote displaying of Takehara which would separate the image sensing from the image collection. This allows for a remote user to operate a camera as though it were direct operation. 

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Hirata; Shinichi et al. (US 20140240454 A1) with STETTNER; Roger et al. (US 20100309288 A1) with Villmer; Jason (US 20120206565 A1)
Regarding claim 5, Hirata with Stettner teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 6,
	However Villmer teaches additionally, 
the circuitry configured to perform the imaging (¶63,Fig.1-101, “spherical camera” which is of the “device 101”) comprises a first wide-angle imaging optical system (¶63,Fig.1-103B, camera “103A” where the “two cameras 103A and 103B coupled with an appropriate lens, for example, a wide-angle, hemispherical lenses”) and a second wide-angle imaging optical system, (¶63,Fig.1-103B, camera “103B” where the “two cameras 103A and 103B coupled with an appropriate lens, for example, a wide-angle, hemispherical lenses”)
(¶79, “captured image 900” and “captured image 902”) captured by the imaging 10include a first partial image captured by the first wide-angle imaging optical system (¶79 and 64, “captured image 900 from camera 103a” which captured “a field of view greater than 180”) and a second partial image captured by the second wide-angle imaging optical system, (¶79 and 64, “a captured image 902 from camera 103b” which captured “a field of view greater than 180”)
the circuitry configured to perform the correcting (¶79, “captured image 900 from camera 103a and a captured image 902 from camera 103b enter into the image processing process.”) comprises circuitry (¶108 and Fig. 38-3820, “acquired video images are processed” in the “image processing 3820” as depicted in Fig. 38configured to perform:  
15modifying, according to the tilt, conversion data that is prepared for converting the first partial image and the second partial image into data in a spherical coordinate system; (¶90, “Each time the device is rotated about one or more of its axis, one or more of the metadata values is generated to reflect these changes and the time at which the rotation occurred”) and 
convert, using omnidirectional image generating 20using the conversion data modified by the modifying, (¶106,89,Fig.18, “rotate the render sphere itself about one or more axes based on the acquired accelerometer and gyroscope data” which is based on stored “orientation metadata related to accelerometer and gyroscope data at a given time” “acquired by the device 101 during the recording”) the first partial image and the second partial image into data in the spherical coordinate system, (¶83,79, and 63, “image conversion processes 935 and 975 complete, the device 101 initiates the spherical, equirectangular image creation process at step 980” which combines “into a single, spherical image file” using “captured image 900 from camera 103a and a captured image 902 from camera 103b” which the “two cameras 103A and 103B coupled with an appropriate lens, for example, a wide-angle, hemispherical lenses”) and generate omnidirectional images, (¶83, “image processing operations” which results in spherical “equirectangular image creation 980” which results in a “single image file” of a 360 degree video frame) and 
the video data is video data of the omnidirectional 25images. (¶63, “record and/or broadcast a substantially 360 degree by 360 degree "spherical" video environment”) 
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to combine the image generation of Hirata with the image adjustment of Stettner with the video merging of Villmer which can generate a 360 degree video. This provides spherical video that appears completely stable despite the fact that the capture was rotated during its operation and results in technology which can allow a public consumer to appreciate omni-directional video.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Hirata; Shinichi et al. (US 20140240454 A1) with STETTNER; Roger et al. (US 20100309288 A1) with Olsson; Mark S. et al. (US 20140313316 A1)
Regarding claim 7, Hirata with Stettner teaches the limitation of claim 1,
reference direction is a vertical direction,(¶89, “three-axis acceleration sensor 64 can detect a posture angle from the gravitational acceleration”) and 
the applying tilt correction applies the tilt 10correction so that a zenith direction of the image of each of the frames which have been corrected coincides with a vertical line.	

the applying tilt correction (“source image may be rotated, at an angular orientation”)[¶110] applies the tilt 10correction so that a zenith direction (“rotation of the image sensor” which captures the image relative to a reference orientation of the “plurality of tiled images”)[¶59] of the image of each of the frames which have been corrected coincides with a vertical line. (“rendering an orientation-adjusted output image or video corresponding to a non-adjusted or raw image or video data provided from the image sensor 112” such that “source image may be rotated, at an angular orientation theta (as shown) relative to a reference orientation, which may correspond with a gravity-based vertical orientation (e.g., vertical or up-down with respect to the earth's gravitation force, g)”)[¶110]
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to combine the image generation of Hirata with the image adjustment of Stettner with orientation determination of Olsson which collects a rotational orientation of the captured images. The benefit of the teaching is that when an image is not aligned with a reference orientation, they can be adjusted to align with the reference, such as aligning with relative to gravity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483